OFFICE OF THE AITORNEY      GENERAL   OF TEXAS
                               AUSTIN




    Ronorrblo  QIorgd IL Shqmrd
         troller or Publla Aooouatr
    “9
    A&u  ln, hxew

    lmr   art




.




               "(a) lhlua, whohaYe'bowl    rrpulrod'to
          pay the eptm Tu at tho tlms 0r aaln~  their
f ;/‘
        .




                     O~OOBaelkru0i fo mopea     or the fodoral
                 87rornun~ 1.80the      mA lo o o p rm
                                                    t
                                                  tu,
                 purohuerin llruor thirtu IL 8. Wvora-
                                                        th*
                 mat ?orp1094. The dealor than                      rglw   l




                         ‘(b)
                          Z&ploys60of Fodual Qouwnmental                                          \
                 yonolor urohars motoriu.1 azd pa the @tat@
                 Tax. O1.L ror twifd are then ri306 withthb                                   .
                 arpartmrA           dirsot    rsea UarhLnrJton
                                                              proparlp sup-
                          Ro flll~~ire la drduotd;houoror,
                 tt?$stlon rrlrlng is, ahauldone (1)pu
                 ornt or the rplllonago
                                      be.do&&otwlbarorrolalau
                 are appawod, b6lngthe mount 0r tax never
                 aolXeoto6 by the Stdirfrasthe bmded dletrl-
                 butorspa n n the tax? (&ousomll 8 Ma.
                 2) 880. lF,&,f"




                 rialrtratlan804 lnfo-      tattbbht1ola,
                 as well 8a rot the paymutt 0fapttn8w rurnhb
                 Ln(gthr r0m of itw0ioe 0r UIBIptJon rrd 0th~                           _.
                 rompvlb6ricrr.                 haroln,an6tho mm               la.
                 hmbr         rpproprhwd         ror luOhpurp000I.~
                             tk0tb     13 or u0         h~~~it04      Llotor mi       5!~ kr,         _’
            ot ttKohthlr.quoted               provhloal.r~Clrlnkgml park, donoernr
            it80ir   solelywith the Ibltumr              le   tom    or mkin~        olrlar   ror
          d 0r frXO8 mid    pOn 10 r rUOi ‘Old UithiB thr 8th
     fi!Qd 6, uudor oorrdltPone 8hPoh do no tlooruo suoh tax, anA
     door not nlrto to thr mattu or             or parsons 8na
     p~prrtp rroa th0 iti0i80tt80 or             1 trx andor tb
     Coastltutlon6 or Toxaolr
                            or tho Unltod States.  The two rltru-
     tdr 0r tu pp0nta     r0r rhlohs old81r0r’rerund18rrrog-
     nlud under &otlon 4 of the Lot 6ret (1) ~8trnu8 uhuu
     the tier  ttulin quortlon 1s uaod br fhc rtlthato purohaur
     ror purpowr lnd oprrrtlonr other then to pro 1 a motorrrhl-
     al. uponthe hlghwayaot t& etrte    of l’exa‘~r2) the.ixport
     or lam by fir8 or othrr rooldont bf anr dlatrlbutor or othrr
     puaon 0r notor rut1in quantltloa 0r.100 C;allons or more
     lrter the tar hu bsrnpaidUQOII   suchmotor ruol.
                 ti o80hiittb~80~n00~~0d 0lfii1~3 r0r w~14 0r
      the motor. tu.1 tax the purohared motor rue1is not ua@dto
     .proJlaLmotor .ehloibs upon the hlghlmys;:Inyourrirrt
      queotlom  lt ie rsamaC that the aotorrueIwas uaod.top@-
      011 motorirbialerupon the hlghn)r but rueh motorrchloler
     wmrs OULMosopurtrd                     undu suoh ~onAltlon8 oni? olrobmknoor
      88 to lrford.lmunlt~   fromrtrto tantlon,onthe ule or'on
      0r stt0hmotor rw.     As#umln~thrt    the Fedrrml Oov~rnmat or
      onm or its rdmlttod  aganoleior lnatrurmntolltlor    in thrpur-
     .oharrr or thlr n&or   ruol,b pusrtlonwhlohu) do nothero
      puo up) the Laaunltr     or rtioh  purohrur rroathe motor ru0i
      taxis        not araokb      an4 doar not-ubo                 br             hlng that rppour
     ln the        FuelTax Tar but rrthor.froa “I;”
                   Motor                         t 0 lmpllortloa,
     la    aibitims    or th0 con8tltutl0h.0r  the tMt8b    mt08.
     The t mler klag unable to oolloetthe tax rrorg     thr Oovorxb-                                         .
     smut, its  lmnte.or h8trumnt0litior,     08 t&O uWaat0.
      LOU,          ~OUIIOB     Oatiti~d.to.r0inDun0~t                     or      th0       .*x   w h!r-
                                                                                                       ‘rb
      mob *drolor
               br paidto                      thadlrtributor             DLLthe    nlo
                                                                                     flrrt
      in Texas, &or,            thr ~~statutat~ #&0tom or              aolhotloa dmrob~
      muda       aiOtrUutOr      ln4,       Sn Wra,        thr   doalor mo maa firttwl-
      ly tu        sollootori     for.t&a 8ta+
               noti&             Stt’tk
                               orpeoltf.ruoh   do&r la not,..khw
      0 nrrly er implledly    a 8        ~OlalMBt ulthln tha urvi88
                                %&%ootlon
       2 aontaaplrtQua of tiio Be
      an                                        or tlm Koter i;oy Tu
      mt, (fm. x3), noolrrr M                          rrarPth, -~
                                                      bmritr       or    rmntams
      nrttna wh u th0 rawrod    olrrr0r           0 ZUS~,~-O*     ddxf8nt8
      breed rithlnraidsution,.   and rhouldnot be o3 lad upon to
      bow th e ldaitlc+l buMon
                          .,__’ or hrring eoduct~dmm &l8 rLtlm



.1           i
                                        I
                                                                           r
            Ooorm If. sh*Pwr(,
    Roaorablo’          :
                               .Pam 4

                                                                        .




    thoro01rlmmt.who nooln th e    l4 mnt.p  th8mr.    10 lo-
    o o r a lng ly
                 laamr pm rlrstquootlon ln the negrtlva.
              We ltirrl.. answr your iiooond qao6tlon~ii'tbr
    nog.tltoboosuw the ro~oirumnt.oi tho Motor Fuel Tsx
.   I.m in oonnootlon ulth the sltuatloa outllnod  thonln oa
    E,agl;       orrtlfr offoot.    ktiolo 'lO65&13(h), Vernon'6
                pr St.tutos,  protlbor, in prt thstt"In00 went
    shall a4 rerun4 be mcd~ to soy person L 0x008~ or thr
    lotu61 6munt pala by auoh person 6nU the mount doduatod
    orl&mllJ br thedlatrlbutor     shallbe d6Quotrdin oomput-
    lngtho wund.*      Although tour qooondquestionr~braor8  a
    #ltaatlan where 8 016361 ror rolmbunozuont 1s adloby the ..
    Fodual  Oovornmont ror aotor tu61 taxor uhiohit 1s arsm6d
    saidOovunmant   w8b not liableror in the tire lnstanoe, _
    WVho14 upon tho omo p.rinoiplos 4i8ous8ob aboro (when
    the .1&i ror rolmbursommat uemmudobr the doolrr rather
    thanthe Oormnt) that moh ~A.~JII      ir not . *rdund,~

    in~i~d.bg    th0   a~O-ip0kd     p0rti0n   th00r.         s
                          .i
                             3tpno~ or3nstiuaontallt~ 0r tho
    ?o b r r U            8lh tltlo    4 io
                                          bp ur o htaa sx    motor
                                                         o -fr  o0
    ruu  lnTo *,    udlor~4!r 8. ‘8o fo tTQm1094
                                             r ~~~        (.qor.tloa
    whlahw doh@t haredotermlno),~or LT. under the samepriml-
    pi08 dr-OOMti~twu        bI!EAUat 6aldrgon& or lnstruwn-
    tuitt Or th 0  o dwmt       i8 lB fh &    to h a *r~wmnt
    tr o lpth r se.8 0r m.880r th e wt0it 0r m0h ta u8 a 1 4m
    m0t0rruupurohaudinlwa8          tlun~itrouldinnit.& rr0L
    1owth.tth.donra.mtshoulkw~a.d. rholo6adaust.n-
    oolrobeak ln rush tax relmbursmmat, the mot    amouat ool-
    loot&dtMa!it by the dlrtrl)utor4odlor   eollutlonapta
            by t&sAot. To allowthla alalmadtax rolmburu-'
    provliled
    mantto be Irrrenod or dlmlnirbrd by the tax on l$ or;,
                                                         thll
    p~lh~n.p orlglnall solbby tho dlatrlbutot,uwldbotsn-
    taaount     to taxlq    t i o Federal Ocwormmut,    lt8~8@~nt#.ar
Ronorabl.   Ooorga 8.         Sh.m.r(L,    P.R. 5
                        ‘w.               ‘t
                                                                                   :.
               to thatox&t,
lrustrumOntalltlr8,                               o&tnrt        to   thr Uonatl-
tutlon aC the Unit-cd Stateo.             mi8    0r thb 8t6-
                                                  20quit08h
tuto, rltho& plainand mandate in its tom8, rlmply
4~8 not h6v0ml0 dntlvb        lr r 00int t&6 raot0r the ma-
8titutloa61 luaUrAt P08 aa4 this olafa ror nllabw8ommt or
MpamOIIt #hOtadbC p88~d iII it6 rtii UOUfIt.
            ‘PrU6ti.W     tho r0ngOing          ray    answra        y0u.rlnqulrlo6,
w are
                                                         YOU'S VOTf tX'Ult

APmovxD sm.24, 1942                               ATTORNEY

(sl~od) Grover Z\ellors
FIRST ASSIGTAHT                                   4
ATToRRn tJxmuL